PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/773,044
Filing Date: 2 May 2018
Appellant(s): MARQUARDT et al.



__________________
David J. Heller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 1-7, 9-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Devreese et al. (Vlaams Diergeneeskundig Tijdschrift, 2013, 82:181-190) in view of Imaizumi et al. (JACS, 2013, 135:9412-9419), Ma et al. (European Food Research and Technology, 2014, 238:919-925), Kolosova et al. (World Mycotoxin Journal, 2011, 4:225-256), Pierzynowska et al. (Journal of Animal and Feed Sciences, 1998, 7:277-283), and Pradip et al. (US 20070071795 A1). 
II. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Devreese et al. (Vlaams Diergeneeskundig Tijdschrift, 2013, 82:181-190) in view of Imaizumi et al. (JACS, 2013, 135:9412-9419) and Ma et al. (European Food Research and Technology, 2014, 238:919-925).

(2) Response to Argument
It is noted that appellant did not provide separate rebuttal arguments addressing each of the two §103 rejections above. Appellant merely states at page 25 of the Brief that “claim 25 is patentable for at least the same reasons as those discussed above with reference to claim 1.” 
At pages 15-16 of the Brief, appellant argues that the claims are not obvious because all of limitations of claim 1 are not taught by the combination of the cited references and because the examiner’s reasoning is “implausible, unsound, and untenable.” In arguing so, applicant In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the fact that the cited prior art reference is a “general review article” or a research paper per se does not disqualify the teachings of the cited prior art reference, nor does it show why claim 1 in the instant case is not rendered obvious by the combined teachings/knowledge disclosed in the cited references. All of the prior art references cited in the instant rejection are relevant to the limitations/subject matter of the rejected claims. The examiner will explain how the combined references of at least Devreese, Imaizumi, Ma, and Kolosova individually attacked by appellant render claim 1 obvious by discussing relevant teachings of Devreese, Imaizumi, Ma, and Kolosova. 
Devreese reports, regardless of whether or not the reference is a “general review article”, that there is a need to “counteract mycotoxin production and its impact on animal health” (see page 188; emphasis added), wherein mycotoxin-counteracting methods “destroy or inactivate mycotoxins, generate non-toxic products, warrant the nutritional value of the food and feed” by “mycotoxin binders and mycotoxin modifiers” (see page 182; emphasis added), wherein hydrated sodium calcium aluminosilicate (HSCAS) is one of “the most common feed additives effective in binding aflatoxins” and “has a lamellar interlayer structure in which the planar aflatoxin B1 (AFB1) can be bound” (see page 184; emphasis added). Devreese does not teach using a nucleic acid aptamer that is “effective in binding aflatoxins” as “mycotoxin binders” by which “aflatoxin B1 (AFB1) can be bound”, thereby inactivating/counteracting mycotoxins in Nucleic acid aptamers are receptors of single-stranded oligonucleotides that specifically bind to their targets.” (emphasis added). Iamizumi further teaches at page 9412 that modification-mediated “improved biostability may be sufficient to allow use of nucleic acid aptamers as therapeutic drugs. Some of these modifications have successfully stabilized the active aptamer conformations, resulting in increased target-binding affinity.” (emphasis added). In addition, Imaizumi teaches that “DNA aptamers with specificity for diverse targets can be created using SELEX methods” (see page 9417) and reports identification of nucleic acid aptamers binding to camptothecin derivative 1 (CPT1) by “SELEX experiments using affinity gels for positive and negative selections” (see page 9413 and Figure 1). Now, it is a scientific, objective fact that nucleic acid aptamers bind target molecules as illustrated in Imaizumi’s abstract and Figure 6(B) showing a CPT1 (target)-bound nucleic acid aptamer as copied below, wherein the left CPT1-bound “CMA-70” aptamer is reproduced from the abstract and the right CPT1-bound “CMA-59” aptamer is reproduced from Figure 6(B). 
 
    PNG
    media_image2.png
    306
    183
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    405
    250
    media_image3.png
    Greyscale

bound” to active, target-specific, SELEX-identified aptamers, which are by art-recognized definition “receptors of single-stranded oligonucleotides that specifically bind to their targets.” (emphasis added). See the abstract of Imaizumi. Now, it is noted that Ma reports identification/selection of an aflatoxin B1 (AFB1)-binding DNA aptamer by “FluMag-SELEX, negative SELEX, and reverse SELEX” using “the target AFB1”, wherein “ssDNA sequences with high affinity and specificity to AFB1 were enriched.” See page 924. Consistent with the teachings and illustrations of Imaizumi’s abstract and Figure 6(B), Ma also teaches, “Aptamers can be folded to form different secondary structures, such as hairpins, hydrocarbon loops, and pockets. These special structure are often associated with the high binding affinity and specificity.” (emphasis added; page 922). Ma discloses the secondary structure of the AFB1-binding aptamer (No. 1) as having a high-affinity “binding” with AFB1 (emphasis added; see page 922) such that “When the target AFB1 was added to the [detection] system, the aptamer was preferably bound to the AFB1” (emphasis added; see page 924), wherein Ma’s AFB1-binding aptamer has the following secondary structure as depicted in Figure 2 as reproduced below:

    PNG
    media_image4.png
    422
    319
    media_image4.png
    Greyscale

increasing number of reports on the presence of mycotoxins in feeds, there is a rise in demand for practical and economical detoxification procedures” (emphasis added; see page 228), wherein “mycotoxins are predominantly found in those grain fractions which are almost exclusively used for animal feeding, decontamination procedures for these fractions are of the highest interest.” (emphasis added; see page 232). Kolosova teaches that one of the mycotoxin detoxification procedures is use of “mycotoxin binders”, which is also referred to as and synonymous with “mycotoxin binding agents, mycotoxin detoxifying agents, sequestering agents, etc” (emphasis added; see page 231), wherein some mycotoxin binders act “by binding mycotoxins to their surface (adsorption)” (emphasis added; see page 232). 
Hence, when the teachings/knowledge disclosed in the four references individually attacked by appellant are considered in combination, a person of ordinary skill in the art would have reasonably deemed that inactivating/sequestering mycotoxins in animal feed by use of “mycotoxin binders” that are “effective in binding aflatoxins” including AFB1 such that “aflatoxin B1 (AFB1) can be bound” to the “mycotoxin binders” was “in demand” and “of the highest interest” thus an art-recognized goal before the effective filing date, wherein the person of ordinary skill in the art would have reasonably deemed that a nucleic acid aptamer, which is a “receptor” that specifically binds to its target via forming “different secondary structures” and “conformations” (e.g., pockets) that “are associated with the high [target] binding affinity and specificity” such as Ma’s aptamer that is found to “preferably bound to AFB1”, would function as a mycotoxin binder that sequesters and inactivates AFB1 in animal feed when Ma’s AFB1-binding nucleic acid aptamer is mixed with animal feed, especially in view of Imaizumi’s illustration of a target-bound aptamer in which the intended target is bound and sequestered within the secondary structure of the aptamer, and further in view of Imaizumi’s disclosure that target-binding nucleic acid aptamers are also used as target-specific “therapeutic drugs”. As 
At pages 16-17 of the Brief, appellant argues that one of ordinary skill in the art would not have predicted that an AFB1-binding aptamer would decrease toxicity because one of ordinary skill in the art “would have no idea whether aptamer binding to mycotoxins would increase, decrease, or have a negligible effect on toxicity.” Appellant further argues that the examiner “has taken a leap of faith” and “has conflated the concepts of an aptamer binding AFB1 with an aptamer inhibiting AFB1 toxicity.” In response, it is noted that a nucleic acid aptamer is defined in the art as a nucleic acid “receptor” binding to a specific, intended target KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). That is, a person of ordinary skill in the art who is “of ordinary creativity” would reasonably understand that the target-bound, active aptamer that has captured/sequestered the target in a sample would inhibit the activity/function of the target since the target is no longer available in the sample to exert its activity/function. That is, the aptamer-bound target is no longer free/unbound thus the normal activity/function of the target would be reasonably expected to be inhibited or inactivated, which is in line with the art-recognized use of target-binding nucleic acid aptamers “as therapeutic drugs”. Therefore, contrary to appellant’s argument that one of ordinary skill in the pertinent art “would have no idea whether aptamer binding to mycotoxins would increase, decrease, or have a negligible effect on toxicity”, one of ordinary skill in the relevant art would reasonably understand that Ma’s SELEX-identified, AFB1-binding aptamer that is “preferably bound to AFB1” would decrease the toxicity of AFB1 in animal feed with a reasonable expectation of success. That is, a person of ordinary skill as well as of ordinary creativity would not reasonably conclude that an AFB1-binding nucleic acid aptamer that captures/sequesters AFB1 in a bound state within the 
At page 18 of the Brief, appellant argues that Ma did not perform any experiments to show “aptamer-AFB1 interaction”, thereby failing to provide how the binding of an aptamer to AFB1 affects the toxicity of AFB1. In response, it is noted that it is art-recognized knowledge that nucleic acid aptamers are defined in the art as “receptors of single-stranded oligonucleotides that specifically bind to their targets.” See Imaizumi’s abstract. In addition, it is also art-recognized knowledge that nucleic acid aptamers bind their targets with specificity and affinity via their folded/secondary structures “such as hairpins, hydrocarbon loops, and pockets”, which “are often associated with the high binding affinity and specificity”, wherein it is a scientific fact/finding that the intended target is physically bound or captured/sequestered within the folded/secondary structures of nucleic acid aptamers. See Ma’s page 922 as well as the target-bound aptamers illustrated in Imaizumi’s abstract and Figure 6(B). The aforementioned art-recognized knowledge and findings regarding target-specific, target-binding nucleic acid aptamers would reasonably allow one of ordinary skill in the relevant art to expect a loss of AFB1 function by an AFB1-binding aptamer, because AFB1 would be physically bound or sequestered by the AFB1-specific aptamer. As such, one of ordinary skill and of ordinary creativity in the relevant art would reasonably expect an inhibited/reduced level of AFB1 toxicity in animal feed when Ma’s AFB1-binding aptamer “preferably bound to AFB1” is added to animal feed.
At pages 18-19 of the Brief, appellant states art-recognized knowledge regarding AFB1 and what aptamers are and how they function and argues that there are other “possible” scenarios in which binding of AFB1 “may” have “no effect” or “negligible effect” or “may” result in “potentially increasing toxicity of AFB1.” Hence, appellant asserts that one of ordinary skill in the art would not know how target’s function would be altered by an aptamer thus there is “an  bound to the AFB1” (emphasis added; see page 924), wherein AFB1 in animal feed that is “bound” or sequestered by Ma’s AFB1-binding aptamer would be incapable of exerting its toxicity in animal feed compared to free, unbound AFB1 in animal feed that would be capable of exerting its toxicity. 
At pages 20-21 of the Brief, appellant argues the examiner’s statements regarding art-recognized aptamer function are “misleading”, “not based in fact”, “unreasonable”, and based on “an unfair interpretation of Imaizumi.” In particular, appellant argues that Imaizumi’s “prophetic” statements do not provide an “understanding that AFB1-binding oligonucleotides specifically are known to be applicable as therapeutic drugs”. In response, it is noted that relevant artisans of ordinary skill, before the effective filing date, were knowledgeable of the fact that nucleic acid aptamers are defines as “receptors of single-stranded oligonucleotides that 
At page 21 of the Brief, appellant argues that even if “aptamers could be useful as therapeutics,” such knowledge would not lead one of ordinary skill in the art to “believe” that the active method step of “mixing” in claim 1 would have utility. Contrary to appellant’s argument, one of ordinary skill in the art having a full understanding of how nucleic acid aptamers that are defined as target-specific, target-binding receptors function would reasonably, if not absolutely, expect inhibited AFB1-mediated toxicity in animal feed that is mixed with Ma’s AFB1-binding aptamer in view of the teachings of Imaizumi and Ma for the reasons explained hereinabove. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
At pages 21-25 of the Brief, appellant states that each of the dependent claims rejected in the instant application is “patentable for at least the same reasons as those discussed above with 
Accordingly, the rejections under 35 U.S.C. 103 at page 3 hereinabove are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANA H SHIN/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        

Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635    
                                                                                                                                                                                                    /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.